

	

		II

		109th CONGRESS

		2d Session

		S. 2604

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Allard introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To address the forest and watershed

		  emergency in the State of Colorado that has been exacerbated by the bark beetle

		  infestation, to provide for the conduct of activities in the State to reduce

		  the risk of wildfire and flooding, to promote economically healthy rural

		  communities by reinvigorating the forest products industry in the State, to

		  encourage the use of biomass fuels for energy, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Headwaters Protection and

			 Restoration Act.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings.

					Sec. 3. Definitions.

					Sec. 4. Measures to address forest and watershed emergencies in

				Colorado.

					Sec. 5. Response to emergency events on public land in

				Colorado.

					Sec. 6. Availability and use of emergency event

				procedures.

					Sec. 7. Measures to improve the long-term health of the

				forests.

					Sec. 8. Assistance to communities and private

				landowners.

					Sec. 9. Reports.

					Sec. 10. Authorization of appropriations.

				

			2.FindingsCongress finds that—

			(1)the vast natural resources of the State of

			 Colorado are threatened by the serious risk of catastrophic wildfire,

			 subsequent flooding, and destruction of, or damage to, watersheds posed by the

			 1,500,000 acres of trees that have been killed by bark beetles and the

			 additional 6,300,000 acres of hazardous fuels that have accumulated over the 20

			 years preceding the date of enactment of this Act;

			(2)well over 1/2 of the

			 14,500,000 acres of national forest land in the State is at increased risk of

			 catastrophic wildfire;

			(3)the risk is greatly compounded by several

			 years of drought and the fact that the most serious bark beetle infestations

			 include 3 of the 4 major watersheds in the State, which poses a grave threat to

			 communities and the mountain reservoirs that supply the drinking water of the

			 State;

			(4)threats to the watersheds of the State

			 could translate to problems in other Western States downstream;

			(5)Colorado could be called the

			 Headwaters State, because the State is the origin point of major rivers

			 flowing both east and west and the source of a vast amount of the water of the

			 United States;

			(6)the Colorado Rocky Mountains create the

			 headwaters for 4 regional watersheds that eventually supply water to

			 approximately 19 Western States;

			(7)the State has already experienced major

			 damage to municipal water reservoirs from repeated flooding and watershed

			 damage and destruction after catastrophic wildfires that have cost hundreds of

			 millions of dollars;

			(8)in addition to the risk to public health

			 and safety, the economic health of the State is threatened by the loss of

			 healthy green forests, which are essential to the mountain tourism industry of

			 the State;

			(9)the Federal agencies that manage the

			 majority of the affected land need to adopt an accelerated pace to reduce the

			 public health and safety risk as soon as possible;

			(10)additional funds are necessary to

			 accomplish the needed work, but merely increasing funding would not address the

			 larger problem facing the State, which is the lack of necessary forest product

			 industry to adequately handle the amount and variety of material requiring

			 removal from the forests;

			(11)the long years of reduced harvesting and

			 thinning of forests in the State have led to a precipitous decline in forest

			 businesses to the extent that there are very few forest businesses remaining in

			 the State that have the infrastructure and ability to process the varied forest

			 products that result when harvesting does occur;

			(12)although the State has an ample potential

			 supply of wood and a high demand for sawn wood products, the State actually

			 imports more than 90 percent of its timber and wood products;

			(13)the reliance on imported timber and wood

			 products is directly related to the lack of a consistent supply of raw material

			 from national forests, losses in mill locations, and the decline in processing

			 facilities, especially for post and pole size material, in the State;

			(14)the absence of an adequate market for small

			 diameter materials and wood chips is a serious problem as the need to thin

			 forests of hazardous fuel grows across the State;

			(15)steady, judicious, and effective forest

			 management over time is a much better and more cost effective strategy than

			 dealing with the management of catastrophic events under emergency

			 circumstances;

			(16)in the few years preceding the date of

			 enactment of this Act, 3 major Colorado fires cost the Federal Government

			 $125,000,000 for suppression and emergency restoration actions, not including

			 the value of destroyed timber, habitat loss, and devastated landscapes and

			 destruction of private property;

			(17)additional benefits of sound forestry

			 management include—

				(A)reducing the magnitude of the crisis during

			 the next bark beetle epidemic;

				(B)creating a market sufficient to provide

			 jobs in rural areas; and

				(C)reducing the amount of wood imported into

			 the State; and

				(18)to address the immediate crisis and the

			 longer-term need for more effective forest management in the State, it is

			 necessary to—

				(A)provide financial assistance;

				(B)assure a sustained harvest of forest

			 products;

				(C)establish a self-sustaining Forest Health

			 Fund for the State;

				(D)reestablish adequate forest processing

			 infrastructure in the State;

				(E)develop a diversified forest products

			 market and encourage woody biomass industry to supply a reliable source of

			 renewable energy; and

				(F)encourage the woody biomass industry to

			 supply a reliable source of renewable energy by removing a requirement for a

			 full permit review that is a disincentive for power companies that may want to

			 switch to cogeneration using woody biomass.

				3.DefinitionsIn this Act:

			(1)At-risk

			 communityThe term

			 at-risk community has the meaning given the term in section 101 of

			 the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).

			(2)Emergency

			 eventThe term

			 emergency event means any drought, insect or disease outbreak,

			 natural disaster (such as a landslide, mudslide, tornado, windstorm, snow or

			 ice storm, rain storm, high water, or wind-driven water), or any fire, flood,

			 or explosion, regardless of cause, that the Secretary concerned determines has

			 caused or will cause damage of significant severity and magnitude to Federal

			 land or adjacent non-Federal land.

			(3)Emergency event

			 proceduresThe term

			 emergency event procedures means any procedures that as,

			 determined by the Secretary concerned under section 6, may be employed to

			 facilitate the response to emergency events on Federal land or adjacent

			 non-Federal land in the State during the period of fiscal years 2007 through

			 2011.

			(4)FundThe term Fund means the

			 Colorado Forest Health Fund established by section 7(c)(1).

			(5)Indian

			 tribeThe term Indian

			 tribe has the meaning given the term in section 4 of the Indian

			 Self-Determination and Education Assistance Act (25 U.S.C. 450b).

			(6)Municipal water

			 supply systemThe term

			 municipal water supply system has the meaning given the term in

			 section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.

			 6511).

			(7)Secretary

			 concernedThe term

			 Secretary concerned means—

				(A)with respect to National Forest System

			 land, the Secretary of Agriculture—

					(i)acting through the Forest Supervisor of the

			 applicable unit of the National Forest System for the purposes of sections 5

			 and 6; and

					(ii)acting through the Chief of the Forest

			 Service for the purposes of any other section; and

					(B)with respect to land managed by the Bureau

			 of Land Management (including land held for the benefit of an Indian tribe),

			 the National Park Service, or the United States Fish and Wildlife Service, the

			 Secretary of the Interior.

				(8)Small business

			 concernThe term small

			 business concern has the meaning given the term in section 3 of the

			 Small Business Act (15 U.S.C.

			 632).

			(9)StateThe term State means the State

			 of Colorado.

			(10)Wildland-urban

			 interfaceThe term

			 wildland-urban interface has the meaning given the term in section

			 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).

			4.Measures to address

			 forest and watershed emergencies in Colorado

			(a)Emergency event

			 proceduresDuring the period

			 of fiscal years 2007 through 2011, in response to watershed and forest

			 emergencies, the Secretary concerned shall consider the use of the emergency

			 event procedures for the State in accordance with sections 5 and 6.

			(b)Hazardous fuel

			 reduction and bark beetle response projectsThe Secretary concerned may carry out

			 projects in the State to—

				(1)reduce hazardous fuels; or

				(2)prevent the spread of bark beetles to

			 adjacent trees that are in danger of being infested.

				5.Response to emergency

			 events on public land in Colorado

			(a)Emergency event

			 proposalsWith respect to

			 each emergency event, the Secretary concerned may—

				(1)prepare an emergency event proposal that

			 contains proposed projects to respond to the emergency event; or

				(2)receive and consider a similarly-prepared

			 proposal from—

					(A)the Governor of the State;

					(B)the State Forester;

					(C)a Water Conservation District; or

					(D)an at-risk community.

					(b)Emergency event

			 evaluations

				(1)In

			 generalThe Secretary

			 concerned may conduct an emergency event evaluation in response to—

					(A)an emergency event that—

						(i)may require emergency event procedures;

			 and

						(ii)affects—

							(I)a municipal water supply system;

							(II)a wildland-urban interface; or

							(III)other public or private property that the

			 Secretary concerned determines has caused or will cause damage of significant

			 severity and magnitude to Federal land or adjacent non-Federal land; or

							(B)a request for an emergency event evaluation

			 for an affected area described in subparagraph (A)(ii) from 1 of the entities

			 described in subsection (a)(2)(B).

					(2)NotificationConcurrently, upon initiating the emergency

			 event evaluation under paragraph (1), the Secretary shall notify—

					(A)affected public agencies;

					(B)affected local governments and

			 entities;

					(C)affected communities;

					(D)affected water conservation districts;

			 and

					(E)other affected parties.

					(c)Determination

				(1)In

			 generalFor each emergency

			 event evaluation conducted under subsection (b)(1), the Secretary concerned

			 shall make a determination of whether a project proposed under subsection (a)

			 should be developed and carried out using emergency event procedures.

				(2)ConsiderationsIn making a determination under paragraph

			 (1), the Secretary concerned shall consider, at a minimum, the

			 following:

					(A)The necessity of promptly responding to the

			 emergency event.

					(B)The threat to public health and

			 safety.

					(C)The threat to municipal water

			 supplies.

					(D)The likelihood of substantial loss of

			 adjacent private and public property or other substantial economic

			 losses.

					(3)PriorityIn making a determination under paragraph

			 (1), the Secretary concerned shall give priority to projects in or adjacent to

			 an area that is covered by a completed community wildfire protection

			 plan.

				(4)DeadlineNot later than 30 days after the date on

			 which the Secretary concerned determines that an emergency event evaluation

			 should be conducted, the Secretary concerned shall—

					(A)complete the emergency event evaluation;

			 and

					(B)issue a determination.

					(5)NotificationOn issuance of a determination under

			 paragraph (4)(B), the Secretary concerned shall simultaneously provide notice

			 of the determination to—

					(A)affected public agencies;

					(B)affected local governments and

			 entities;

					(C)affected communities;

					(D)affected water conservation districts;

			 and

					(E)other affected parties.

					(d)Relation to

			 Appeals Reform ActSection

			 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515) is amended

			 by adding at the end the following:

				

					(d)Relation to

				Appeals ReformNothing in

				section 322 of the Department of the Interior and Related Agencies

				Appropriations Act, 1999 (Public Law 102–381; 16 U.S.C. 1612 note) shall be

				construed to require administrative review procedures different from, or in

				addition to, the procedures established by regulations issued pursuant to this

				section and section 6 of the Headwaters Protection and Restoration Act for

				administrative review of an authorized emergency event project carried out in

				the State of Colorado during fiscal years 2007 through 2011 in accordance with

				the Headwaters Protection and Restoration

				Act.

					.

			6.Availability and use

			 of emergency event procedures

			(a)Requirements

				(1)In

			 generalIf the Secretary

			 concerned determines under section 5(c) to use emergency event procedures for a

			 project, the Secretary shall develop and carry out the project in accordance

			 with this section.

				(2)Applicable

			 lawExcept as otherwise

			 provided in this Act, the Secretary concerned shall comply with the National

			 Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.), any regulations

			 promulgated to carry out that Act, and other applicable laws in designing and

			 conducting emergency event projects.

				(3)Limited

			 consideration of alternativesIf the Secretary concerned determines under

			 section 5(c)(1) to use emergency event procedures to conduct a project proposed

			 under section 5(a), the Secretary concerned is not required to study, develop,

			 or analyze any alternatives other than the proposed agency action and the

			 alternative of no action in designing the project.

				(b)Required

			 consultation

				(1)Compliance with

			 endangered species act of 1973

					(A)In

			 generalExcept as otherwise

			 provided in this Act, the Secretary concerned shall comply with section 7 of

			 the Endangered Species Act of 1973 (16 U.S.C. 1536) in carrying out this

			 Act.

					(B)Deadline for

			 completionIf the

			 consultation required under this paragraph is not completed by the date on

			 which the decision document is issued under subsection (c), the applicable

			 biological assessment from the land management agency shall be considered to be

			 sufficient for the purposes of section 7 of the Endangered Species Act of 1973

			 (16 U.S.C. 1536).

					(2)Other required

			 consultation

					(A)In

			 generalAny consultation

			 required under any other laws, such as the National Historic Preservation Act

			 (16 U.S.C. 470 et seq.), may proceed simultaneously with the design of an

			 emergency event project, or portion of an emergency event project, for which

			 emergency event procedures under this section are used.

					(B)IncorporationTo the extent feasible, practicable, and

			 consistent with the response objectives of an emergency event project, the

			 results of any consultation required under subparagraph (A) shall be

			 immediately incorporated into the emergency event project.

					(c)Issuance of

			 decision documentNot later

			 than 90 days after the date on which the Secretary concerned makes a

			 determination under section 5(c)(1) to develop and carry out an emergency event

			 project, or portion of an emergency event project, using emergency event

			 procedures, the Secretary concerned shall—

				(1)complete the emergency event procedures for

			 that emergency event project, or a portion of the emergency event project,

			 under this section; and

				(2)issue a concise decision document that

			 contains the rationale for the agency decision.

				(d)ImplementationThe Secretary concerned shall implement the

			 emergency event procedures as soon as practicable after the issuance of the

			 decision document under subsection (c), subject only to the availability of

			 funds for the emergency event procedures.

			(e)Limitations on

			 treatmentsFor the purposes

			 of responding to 1 or more of the events described in section 5(b), treatment

			 of stands carried out as part of a project for which emergency event procedures

			 are authorized under this section shall be limited to—

				(1)reducing hazardous fuels; or

				(2)preventing the spread of bark beetles to

			 adjacent trees that are in danger of being infested.

				7.Measures to improve

			 the long-term health of the forests

			(a)Program

				(1)In

			 generalThe Secretary

			 concerned, in cooperation with the Colorado State Forester, shall carry out a

			 program in the State to—

					(A)ensure the long-term health of forests in

			 the State; and

					(B)reduce the risk of catastrophic fire,

			 flooding, and watershed destruction.

					(2)RequirementsUnder the program, the Secretary concerned,

			 in cooperation with the Colorado State Forester and other applicable State

			 agencies, shall, at a minimum—

					(A)assess priorities in the State for use of

			 10-year stewardship contracts to initiate revitalization of the forest product

			 industry; and

					(B)otherwise cooperate with the Colorado State

			 Forest Service and the forest products industry in Colorado to assist in the

			 development of new markets and marketing of the forest products

			 industry.

					(b)Financial

			 assistance for stewardship projects and small businessesThe Secretary concerned shall—

				(1)consistently use authority under the

			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 et seq.), stewardship

			 contracts, and other long-term contracts to ensure a sustained supply of raw

			 wood materials in the State;

				(2)provide financial assistance for the

			 upfront costs of long-term stewardship projects in areas in which timber values

			 do not provide for recovery costs; and

				(3)provide grants and low-cost loans to

			 eligible small business concerns in the forest product industry in the State

			 for the costs of start-up activities, converting equipment, and modifying

			 facilities to enable the small business concerns to use wood from forests in

			 the State.

				(c)Forest health

			 fund

				(1)EstablishmentThere is established in the Treasury of the

			 United States a fund, to be known as the Colorado Forest Health

			 Fund, consisting of—

					(A)such amounts as are appropriated to the

			 Fund under paragraph (2) or any other law; and

					(B)any interest earned on investment of

			 amounts in the Fund under paragraph (3).

					(2)Transfers to

			 fundNotwithstanding any

			 other provision of law, beginning in fiscal year 2007 and each fiscal year

			 thereafter, there are appropriated to the Fund an amount equal to 50 percent of

			 the proceeds from the Forest Service sales of timber in the State.

				(3)Expenditures

			 from fundOn request by the

			 Secretary of Agriculture, the Secretary of the Treasury shall transfer from the

			 Fund to the Secretary of Agriculture such amounts as the Secretary of

			 Agriculture determines are necessary to carry out measures to improve forest

			 health and reduce hazardous fuels in the State.

				(4)Investment of

			 amounts

					(A)In

			 generalThe Secretary of the

			 Treasury shall invest such portion of the Fund as is not, in the judgment of

			 the Secretary of the Treasury, required to meet current withdrawals.

					(B)Interest-bearing

			 obligationsInvestments may

			 be made only in interest-bearing obligations of the United States.

					(C)Acquisition of

			 obligationsFor the purpose

			 of investments under subparagraph (A), obligations may be acquired—

						(i)on original issue at the issue price;

			 or

						(ii)by purchase of outstanding obligations at

			 the market price.

						(D)Sale of

			 obligationsAny obligation

			 acquired by the Fund may be sold by the Secretary of the Treasury at the market

			 price.

					(E)Credits to

			 fundThe interest on, and the

			 proceeds from the sale or redemption of, any obligations held in the Fund shall

			 be credited to and form a part of the Fund.

					(5)Transfers of

			 amounts

					(A)In

			 generalThe amounts required

			 to be transferred to the Fund under this section shall be transferred at least

			 monthly from the general fund of the Treasury to the Fund on the basis of

			 estimates made by the Secretary of the Treasury.

					(B)AdjustmentsProper adjustment shall be made in amounts

			 subsequently transferred, to the extent prior estimates were in excess of or

			 less than, the amounts required to be transferred.

					(d)ResearchTo improve the long-term health of forests

			 in the State, the Secretary of Agriculture shall—

				(1)provide financial assistance in the form of

			 grants to—

					(A)the Colorado Wood Program of Colorado State

			 University for the conduct of research and development and marketing of forest

			 products;

					(B)the Forest Restoration Institute at

			 Colorado State University, including assistance for the conduct of research in

			 higher elevation forests; and

					(C)any other entities that the Secretary of

			 Agriculture determines to be appropriate; and

					(2)acting through the Rocky Mountain Research

			 Station, collaborate with the Forest Restoration Institute at Colorado State

			 University in the conduct of research on and the development and transfer of

			 broader landscape treatment strategies and ways to integrate best science with

			 community needs.

				(e)Air permit

			 revision exemptionSection

			 504 of the Clean Air Act (42 U.S.C. 7661c) is amended by adding at the end the

			 following:

				

					(g)RevisionsNotwithstanding the regulations promulgated

				under section 502(b)(10), if a permittee seeks to use renewable forest biomass

				to supplement the energy sources authorized under the permit—

						(1)revision and review of the entire permit

				shall not be required; and

						(2)any review and revision of the permit shall

				be limited to consideration of the new

				use.

						.

			(f)Permanent

			 authority for Federal and State cooperative restoration and protection in

			 ColoradoSection 331 of the

			 Department of the Interior and Related Agencies Appropriations Act, 2001 (114

			 Stat. 996; 118 Stat. 3102) is amended by striking subsection (e).

			8.Assistance to

			 communities and private landowners

			(a)Cost-share

			 grant program for private landowners

				(1)In

			 generalThe Secretary of

			 Agriculture shall provide to the Colorado State Forest Service financial

			 assistance under the Community and Private Land Fire Assistance Program

			 established under section 10A of the Cooperative Forestry Assistance Act of

			 1978 (16 U.S.C. 2106c) to establish a grant program in accordance with

			 paragraph (2).

				(2)RequirementsAs a condition of receiving funds under

			 paragraph (1), the Colorado State Forest Service shall establish a grant

			 program under which any private landowner in the State may apply to the

			 Colorado State Forest Service for a grant on a cost-share basis to improve

			 forest health conditions on the land of the private landowner, including

			 conditions relating to insects, diseases, and hazardous fuels.

				(3)Cost share

			 requirementA private

			 landowner applying for a grant under paragraph (2) shall agree to provide 50

			 percent of the cost of the grant.

				(4)PrioritizationPriority shall be given to grant

			 applications from private landowners in areas that have completed community

			 wildfire protection plans.

				(b)Grants for the

			 Colorado fuels for schoolsThe Secretary of Agriculture shall provide

			 grants to the State for the Colorado Fuels for Schools program under section

			 210 of the Energy Policy Act of 2005 (42 U.S.C. 15855)—

				(1)to conduct studies at eligible schools in

			 rural communities to determine the feasibility of installing and operating

			 biomass boilers at the schools and other public buildings; and

				(2)to assist eligible schools and other public

			 buildings in rural communities in the installation and operation of biomass

			 boilers.

				9.ReportsThe Secretary concerned shall submit to

			 Congress a report on the implementation of sections 4(c) and 6 not later than

			 November 30, 2007, May 31, 2008, and each November 30 and May 31 thereafter

			 through 2011.

		10.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act for the period of fiscal

			 years 2007 through 2011, $227,000,000, of which—

			(1)$150,000,000 shall be made available to the

			 Secretary of Agriculture to carry out sections 4(b) and 6;

			(2)$12,000,000 shall be made available to the

			 Secretary of the Interior to carry out sections 4(b) and 6;

			(3)$2,500,000 shall be made available to the

			 Secretary of Agriculture to carry out section 5;

			(4)$500,000 shall be made available to the

			 Secretary of the Interior to carry out section 5;

			(5)$2,000,000 shall be made available for the

			 conduct of assessments under section 7(a)(2)(A);

			(6)$10,000,000 shall be made available for

			 assistance under section 7(b)(2);

			(7)$5,000,000 shall be made available for

			 grants under section 7(b)(3);

			(8)$4,000,000 shall be made available for

			 low-cost loans under section 7(b)(3);

			(9)$5,000,000 shall be made available to

			 provide assistance under section 7(d)(1)(A);

			(10)$3,000,000 shall be made available to

			 provide assistance to the Forest Restoration Institute at Colorado State

			 University under section 7(d)(1)(B);

			(11)$2,000,000 shall be made available to

			 provide grants under section 7(d)(1)(C);

			(12)$3,000,000 shall be made available to carry

			 out section 7(d)(2);

			(13)$15,000,000 shall be made available for

			 assistance under section 8(a); and

			(14)$10,000,000 shall be made available for

			 grants under section 8(b).

			

